On June 15, 2006, the defendant was sentenced to three (3) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Criminal Endangerment, a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a Department of Corrections commitment for a term of three (3) years. The terms and conditions shall remain as imposed in the June 15, 2006 Judgment.
Hon. Ted L. Mizner, District Court Judge.